Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered July 26, 1994, convicting him of criminal possession of stolen property in the third degree, unauthorized use of a vehicle in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of error pursuant to Batson v Kentucky (476 US 79) was never presented to the trial court as specifically based on a combination of race and gender. Thus, the defendant has failed to preserve for appellate review his contention that the trial court erred by finding that the defense had not established a prima facie case of discrimination by the prosecution in its use of peremptory challenges against *567African-American men (see, People v Stephens, 84 NY2d 990; People v Ramos, 223 AD2d 565). Moreover, we decline to reach the issue in the exercise of our interest of justice jurisdiction. Santucci, J. P., Altman, Krausman and Goldstein, JJ., concur.